Citation Nr: 1426517	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-26 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of prescription medication use, to include fatigue, constipation, headaches, sleeping difficulty, irritability, and jumpiness, secondary to service-connected disabilities.

2.  Entitlement to an assignment of an initial 70 percent evaluation for adjustment disorder with depressed mood, prior to January 29, 2009.

3.  Entitlement to an evaluation in excess of 20 percent for left knee chondromalacia.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right knee.

6.  Entitlement to an evaluation in excess of 10 percent for a tibialis tendon strain of the right ankle.

7.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left hip.

8.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to July 1987.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the procedural history of this appeal is complex.  In March 2012, the Board granted entitlement to an initial evaluation of 50 percent (increased from 30 percent) for an acquired psychiatric disorder prior to January 29, 2009, and entitlement to a 70 percent evaluation therefrom.  The Board also granted entitlement to an increased evaluation for a back disorder, from 20 percent to 40 percent.  Entitlement to increased evaluations for two left knee disorders, chondromalacia and arthritis, evaluated at 20 and 10 percent disabling, respectively, was denied.  

The Board also remanded four issues for further development: entitlement to increased evaluations for right and left hip disabilities, a right ankle disability, and a right knee disability.  

As to the first four issues on appeal, those claims were appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  Importantly, the Board notes that the Veteran's grant of an increased rating for his back disability was not appealed.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2013).  The issue of entitlement to service connection for residuals of prescription drug use, as secondary to service-connected disabilities, was not on appeal at the time of the prior Board decision.  However, in September 2013, the Court found this issue to be part and parcel of the Veteran's increased rating claims, and as such remanded that issue to the Board for appropriate development.

Also, while the Veteran framed his appeal of the Board's staged psychiatric rating as an earlier effective date issue, the Board points out that entitlement to an increased rating for an acquired psychiatric disorder prior to January 29, 2009, was in appellate status at the time of the Board decision, and remains in appellate status at this time pursuant to the Court's September 2013 Memorandum Decision which vacated that portion of the March 2012 Board decision.  Therefore, the issue of entitlement to an earlier effective date is redundant, and instead the issue has been recharacterized as entitlement to an assignment of a 70 percent evaluation for the service-connected adjustment disorder with depressed mood, prior to January 29, 2009.

The issues of entitlement to service connection for residuals of prescription medication use, to include fatigue, constipation, headaches, sleeping difficulty, irritability, and jumpiness, secondary to service-connected disabilities, as well as entitlement to evaluations in excess of 10 and 20 percent for arthritis and chondromalacia of the left knee, respectively, and in excess of 10 percent for a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if any additional action is required on his part.


FINDINGS OF FACT

1.  From June 23, 2008, but not before, the Veteran's service-connected adjustment disorder with depressed mood has manifested in passive suicidal ideation and the inability to establish and maintain effective relationships.  

2.  The Veteran's right ankle disability is manifested by subjective complaints of constant pain, with normal range of motion and no functional loss.

3.  The Veteran's bilateral hip disability is manifested by subjective complaints of pain and weakness, to include giving way; no pathological disease process, ankylosis, compensable loss of motion, flail joint, nonunion of the femur, or false joint are shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent from June 23, 2008, but not before, for the service-connected adjustment disorder with depressed mood have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9440 (2013).

2.  The criteria for an evaluation in excess of 10 percent for tibialis tendon strain of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270, 5271 (2013).

3.  The criteria for an evaluation in excess of 10 percent for degenerative arthritis of the right hip have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5250-55 (2013).

4.  The criteria for an evaluation in excess of 10 percent for degenerative arthritis of the left hip have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5250-55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues addressed herein, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in March 2007 of the evidence necessary to establish entitlement to an increased rating, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  Nothing more is required in this case.

As to the Veteran's psychiatric claim, in Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Regarding the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Social Security Administration (SSA) records have also been associated with his VA claims file.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claim, has been identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, the Veteran was afforded a VA examination to address his claims in March 2012.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate to decide the claims addressed in this section, as the examination report includes a thorough review of the file, as well as examination findings relevant to the issues at hand.  Neither the Veteran, nor his representative, has indicated that his bilateral hip and ankle symptoms have worsened since this examination was conducted.  Regarding his psychiatric claim, the Board is considering the appropriate rating for the period from September 12, 2007, through January 28, 2009, and a current examination would not shed light on the severity of his disorder during an earlier time period.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013). 

When the appeal is from the rating decision which grants service connection and assigns and initial rating and effective date, VA must assess the level of disability from the effective date of the grant of service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does establish an additional, distinct time period in which the Veteran's psychiatric disability alone resulted in symptoms that warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disability

The Veteran claims that his service-connected psychiatric disability met the criteria for an evaluation of 70 percent prior to January 29, 2009.  The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

Here, the Veteran's disability has been assigned an initial evaluation of 50 percent, prior to January 29, 2009, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440 (2013).  The provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

Under the General Rating Formula for Mental Disorders, a 50 percent rating provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

With regard to GAF scores, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

In this case, and as noted above, the Board granted an initial, increased rating for the Veteran's acquired psychiatric disorder in March 2012, finding that the criteria for an evaluation of 70 percent were met from January 29, 2009, the date of the Veteran's most recent VA examination.  The Veteran appealed that finding, contending that the criteria for a 70 percent evaluation were met earlier in the appellate period.  In support of that argument, the Veteran stated that his last day of full-time employment was September 17, 2007, and that depression was the cause.  See Appellant's Brief, November 2012.

In its September 2013 Memorandum decision, the Court pointed to several VA outpatient reports, each pre-dating the January 2009 VA examination, which may be indicative of symptomatology more severe than contemplated by the Veteran's assigned rating of 50 percent.  First, the Court noted a January 2008 report in which the Veteran complained of a strained marriage, with no interest in socialization.  Second, the Court noted a June 2008 report which was positive for passive suicidal ideation.  The Board notes, however, that the same report also contained a denial of suicidal ideation in the following paragraph.  Further, in an additional report from the same day, the Veteran rated his current depression as 7-8 out of 10, without suicidal or homicidal ideation.  

The last report cited by the Court is dated in December 2008, one month prior to the Veteran's currently-assigned rating of 70 percent, in which he noted feelings of alienation.  On examination, while he was tense and anxious, he was also alert, oriented to person, place, and time, and was communicative with coherent, logical, and goal-directed speech.  Once again, he denied suicidal ideation, was able to maintain eye contact, and was appropriately dressed.  He reported anger and frustration with regard to his VA claim.  The examiner also observed "emotional thinking," in which the Veteran believed that his emotions were facts.  No GAF score was assigned.

Based on this information, and once again viewing all evidence in the light most favorable to the Veteran, the Board has determined that the criteria for a disability rating of 70 percent have been met from June 23, 2008.  Again, though the Veteran denied suicidal ideation two different times on the same day in which he acknowledged passive suicidal ideation, the Board finds that this evidence is sufficient to increase his evaluation to 70 percent from this point forward, following a liberal interpretation of psychiatric rating criteria, of which suicidal ideation is but one component.  Further, the Board finds that the December 2008 VA report, in which the Veteran perceived his emotions as fact, may in fact amount to a deficiency in judgment or thinking, which is also encompassed by a 70 percent evaluation.  

Prior to that date, however, there is no evidence of record to support a higher evaluation.  While the Court noted that a January 2008 report was positive for marital and social isolation, these symptoms are certainly considered within his currently-assigned evaluation of 50 percent for this period, which acknowledges difficulty in establishing and maintaining effective social relationships.  Moreover, a rating of 100 percent is not warranted for any period prior to January 2009, as evidence of record fails to demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, the persistent danger of hurting himself or others, a disorientation to time or place, memory loss for names of close relatives or his own name, or other symptoms which approximate total occupational and social impairment.

In light of the foregoing, the Board finds that the Veteran's disability met the criteria for a 70 percent rating as of June 23, 2008, but not before.   



Right Ankle

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40  (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45  (2013); Johnson  v. Brown, 9 Vet. App. 7, 10   (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6  (2013).

In this case, the Veteran's right ankle disability is rated pursuant to Diagnostic Code 5271.   Diagnostic Code 5271 states that a 10 percent evaluation is warranted for moderate limitation of motion of the ankle, whereas a 20 percent evaluation is in order for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Veteran was first afforded a VA compensation and pension examination in April 2007.  He reported right ankle pain.  On examination, alignment was normal and there was no swelling.  He complained of tenderness on the medial side.  Range of active and passive motion indicated dorsiflexion to 10 degrees, plantar flexion to 25 degrees (with complaints of pain), inversion to 20 degrees (with pain), and eversion to 5 degrees.  Power against resistance was strong.  An old, healed fracture of the right fibula was noted, as was a plantar calcaneal spur.

Another VA examination was conducted in December 2008.  He again complained of right ankle pain, though without instability or flare-ups.  An examination revealed no deformity or swelling.  Dorsiflexion was to 10 degrees with pain, planter flexion was to 20 degrees without pain, inversion was to 20 degrees without pain, and eversion was to 5 degrees without pain.  Along with the prior diagnoses, mild arthritis was present.

Most recently, the Veteran was afforded a VA examination in March 2012.  He was diagnosed with posterior tibialis tendonitis/strain, as well as a clinically-asymptomatic, possible prior fracture to the right fibula.  The Veteran reported constant right ankle pain which flared up daily with activity.  On examination, plantar flexion was 45 degrees or greater with no objective evidence of painful motion, and dorsiflexion was to 20 degrees or greater with no objective evidence of painful motion.  He was able to perform three repetitive use tests with the same results without any additional functional loss or limitation of motion.  In fact, no functional loss was reported at all, to include weakened movement, excess fatigability, incoordination, or pain on motion.  The only objective symptom indicated was localized tenderness.  Strength testing was 5/5.  Ankylosis was not present.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected right ankle tibialis tendon strain is not warranted.  Range of motion was normal, with no objective evidence of pain, at the time of the most recent VA examination.  Further, findings were not indicative of any ankle impairment whatsoever, aside from localized tenderness and subjective complaints of pain.  As such, the Board finds no basis in evidence to award a higher evaluation based upon marked limitation of motion pursuant to any applicable Diagnostic Code.  There is no evidence of plantar flexion limited to less than 20 degrees, or dorsiflexion limited to 10 degrees or less.  The Board finds that the limitation of motion demonstrated during earlier examinations equates to no more than marked limitation of motion which is adequately compensated by the current 10 percent rating.  Further, Diagnostic Code 5270 is not for application, as ankylosis has not been demonstrated.  

The Board also has considered the Veteran's functional impairment due to pain.  However, the medical evidence simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent.  While the Veteran's representative argued that functional loss was not considered with respect to a prior, healed, non-symptomatic fracture of the right fibula, the Board does not agree.  The March 2012 examiner clearly indicated that no functional loss was present, and both diagnoses were clearly noted at the beginning of the examination report.  Range of motion was full, with no objective evidence of pain, and strength testing was 5/5.  

The Veteran's subjective reports of functional loss have been noted by the Board.  In April 2007 and December 2008, he complained of pain and tenderness with no history of flare-ups or instability.  In April 2007, he indicated that repetitive use increased the pain, but that there was no additional loss of motion.  In December 2008, the Veteran did not wear any sort of ankle brace at the time of the examination, though he reported the use of an ankle brace once in a while.  In March 2012, the Veteran indicated that his right ankle flared daily with activity, however no such flare-up was reported or noted during an objective examination.  Once again, the Board points out that range of motion testing was completed, to include several repetitions, with no objective evidence of painful motion.  As such, while the Board has considered the Veteran's complaints of functional loss, no such limitation has been demonstrated at any point in the appellate period.  Therefore, there is no need to remand this claim for yet another VA examination, when all reports indicate that the Veteran's right ankle is not indicative of any functional loss despite his reports of pain and flare-ups.

Bilateral Hips

Turning now to a discussion of the Diagnostic Codes potentially applicable to the Veteran's degenerative arthritis of the hips, the Board notes that arthritis due to trauma of a major joint, for which each hip is currently rated 10 percent disabling, is to be rated under the criteria for limitation of motion of the affected joint.  See       38 C.F.R. §§ 4.45(f), 4.71a , Diagnostic Code 5010 (2013).  When limitation of motion of the joint is non-compensable under the appropriate Diagnostic Code(s), a rating of 10 percent is to be applied.  See 38 C.F.R. § 4.71a , Diagnostic Code 5010 (2013).  

Under Diagnostic Code 5255, applicable to impairment of the femur, a 10 percent rating applies to malunion of the femur with slight knee or hip disability; a 20 percent rating applies to malunion of the femur with moderate knee or hip disability; and a 30 percent rating applies to malunion of the femur with marked knee or hip disability.  A 60 percent rating applies to fracture of the surgical neck of the femur with false joint.  A fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and with weight-bearing preserved with the aid of a brace also warrants a 60 percent evaluation.  A fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  See 38 C.F.R. § 4.71a , Diagnostic Code 5255 (2013).  

The Veteran's right hip has been rated under Diagnostic Code 5010 and the left hip under Diagnostic Codes 5255-5010.

Normal hip flexion is from 0 degrees to 125 degrees; normal hip abduction is from 0 degrees to 45 degrees.  See 38 C.F.R. §4.71, Plate II.

As noted in the March 2012 Board remand, evidence reflects that painful, but full, range of motion of the left hip was described in 2008 and 2009.  However, the evidence did not indicate where pain started and ended in the range of hip flexion or extension.  Providers commented that the Veteran had limited internal and external rotation on the right hip in April 2008 and August 2008, but the examiner who conducted VA examination in December 2008 stated that the Veteran's range of hip motion was full without any complaints.  The Veteran testified that he did have pain on use and motion of the hips in April 2009.  Private clinical records dated in September 2009 reflect that the Veteran reported right hip pain.  It was determined that an additional VA examination was required to resolve the conflicting evidence.

Pursuant to the Board remand, the Veteran was afforded a VA joints examination in March 2012.  He was diagnosed with bilateral hip arthritis, with no other diagnosis provided.  He reported pain, and noted that his hips "give out."  He also indicated that flare-ups occurred 2-3 times per week.  On examination, hip flexion was to 90 degrees, bilaterally, with no objective evidence of painful motion.  Extension was greater than 5 degrees, bilateral, with no objective evidence of painful motion.  For both hips, there was no abduction lost past 10 degrees, abduction was not limited so as to prevent the Veteran from crossing his legs, and rotation was not limited to prevent toe-out greater than 15 degrees.  He was able to perform three repetitive-use tests with the same results.  There was no additional loss of range of motion after such testing, though functional loss of the bilateral hips was noted (pain on movement).  Localized tenderness was found on the right side.  Strength was 5/5, bilaterally, on flexion and extension.  Ankylosis was absent.  Further, despite the Veteran's current rating for the right hip, there was no malunion on examination.  

Upon review of this evidence, to include VA outpatient treatment reports of record, the Board observes that the competent and probative evidence indicates the Veteran's bilateral hip disability is manifested by subjective complaints of pain and weakness, to include giving way.  The Veteran's right hip disability is appropriately rated under Diagnostic Code 5010 for painful motion, applicable to traumatic arthritis, though each hip is currently arthritic per the March 2012 examiner.  Furthermore, a higher rating under Diagnostic Code 5255 is not warranted for the left hip, as malunion of the femur was not demonstrated on the most recent examination, and even if it had been demonstrated, flexion was to 90 degrees, bilaterally, which is not indicative of a moderate hip disability.  Aside from painful motion and a slightly limited range of motion, there is no evidence of record to indicate that either hip disability is of moderate severity.  Accordingly, greater ratings under Diagnostic Codes 5010 and 5255 are not available to the Veteran for either hip at this time.

The Board has considered whether the Veteran is entitled to a disability rating in excess of 10 percent under other potentially-applicable Diagnostic Codes for impairment of the hip and thigh.  The evidence of record does not support a finding that the Veteran's bilateral hip disability is the result of a pathological process, therefore Diagnostic Code 5000, for osteomyelitis, or any other Diagnostic Code applicable to a pathological process affecting the bone, is inapplicable as no such pathology has been demonstrated during the appellate period.  Diagnostic Code 5250, ankylosis of the hip, does not apply because the Veteran has demonstrated motion in the hips throughout the period on appeal.  Diagnostic Code 5251, limitation of extension of the thigh, provides for a maximum 10 percent rating and is inapplicable because the Veteran has not demonstrated thigh extension limited to 5 degrees, even when taking pain and functional limitation into account.  Diagnostic Code 5252, limitation of flexion of the thigh, does not warrant a disability rating in excess of 10 percent in this case because the Veteran's thigh flexion has never been limited to 45 degrees or less, bilaterally.  Diagnostic Code 5253, applicable to impairment of the thigh, does not warrant a disability rating in excess of 10 percent because the Veteran has not demonstrated a limitation of abduction of the thigh to 10 degrees or less.  Diagnostic Code 5254 does not apply in this case because the medical evidence does not indicate that the Veteran has flail joint of the hip. 

The Board has also considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2013); DeLuca.  The Board must consider the effects of weakened movement, excess fatigability, and incoordination.  See          38 C.F.R. § 4.45  (2013).  Although the Board accepts the Veteran's competent and credible assertions that his bilateral hip disability causes him to experience pain and weakness, to include giving way, the Board has taken this into account in its above discussion of range of motion testing and functional impairment.  Functional loss was noted in the most recent VA examination, though this loss was noted to be "pain on movement."  Weakened movement was not present, nor was excess fatigability or incoordination.  Furthermore, even when the Veteran's complaints of pain are considered, the manifestations of his bilateral hip disability do not approximate the symptomatology associated with higher ratings under any Diagnostic Code.  Accordingly, a higher evaluation based on functional loss due to pain and weakness is not warranted for either hip.

In light of the foregoing, the Board finds that the Veteran's bilateral hip disabilities, as well as his right ankle disability, are properly rated at 10 percent each, and that he has not met the criteria for a higher disability rating under any applicable Diagnostic Code.  


Additional Considerations

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements regarding the severity of his service-connected disabilities.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain and giving way.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities in question, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  

Furthermore, the Board finds the objective findings and opinions provided by the VA examiners should be afforded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determinations are based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Further, the Board points out that each disability rating encompasses a degree of occupational impairment relative to that rating.  For example, the Veteran's 50 percent rating reflects occupational impairment, with reduced reliability and productivity, and his 70 percent rating reflects an even more significant impairment.  Importantly, despite the Veteran's continued appeal, he has been awarded total disability due to individual unemployability since September 2007.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether any disability decided herein requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to the assignment of an initial 70 percent evaluation for the service-connected adjustment disorder with depressed mood is granted from June 23, 2008, subject to the laws and regulations governing the award of benefits.

Entitlement to an evaluation in excess of 10 percent for tibialis tendon strain of the right ankle is denied.

Entitlement to an evaluation in excess of 10 percent for left hip degenerative arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for right hip degenerative arthritis is denied.


REMAND

As noted above, the Court determined in September 2013 that the Veteran, during the appellate process, had effectively raised the issue of entitlement to service connection for residuals of prescription medication secondary to his service-connected disabilities.  Per the Court, a remand is warranted "for the Board to provide an adequate statement of reasons or bases to account for the side effects of the appellant's psychotropic and narcotic painkillers."  The Court went on to note that "the Board should consider whether it is competent to make such a determination or whether a medical examination or opinion is required."  The Board has determined that a VA examination is warranted in this instance, as the Veteran's statements as to the side effects of his medications require a medical opinion.  On remand, the AOJ shall schedule a VA examination in the appropriate specialty to determine whether the Veteran's alleged side effects of his orthopedic and psychiatric medications, manifested by such symptoms as fatigue, constipation, headaches, sleeping difficulty, irritability, and jumpiness, represent a stand-alone disorder, or disorders, for which service connection is warranted.  

The Board notes, once again, that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

With regard to the Veteran's claims for increased ratings for arthritis and chondromalacia of the left knee, the Court determined that the Veteran's lay testimony alone may be sufficient to inform the Board of the functional effect of his disability, to the extent that he is describing symptoms of lay observations.  The Board concurs; however, the Board has also determined that a medical professional should assess the Veteran's lay statements firsthand, while providing an updated VA orthopedic examination concurrent with the Veteran's history, so as to make an informed decision on these matters.  

With regard to the Veteran's remaining claim, the Board notes that his representative has argued that the March 2012 examination is inadequate on which to rate the Veteran's claim for entitlement to a rating in excess of 10 percent for a right knee disability.  Specifically, his representative noted that the Veteran reported wearing a right knee brace on a constant basis at the time of his examination, with flare-ups 2-3 times per week, and that stability testing was essentially abnormal.  However, per the representative, these findings were not addressed in the context of functional loss, as required by DeLuca.  The Board notes that the examiner checked "No" with regard to functional loss of the right knee, but concurs that instability was not addressed in this section, despite objective findings demonstrating at least some medial-lateral movement.  While the examiner denied the presence of right knee laxity at the end of the report, his objective findings are at odds with that statement.

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As such, this remaining orthopedic claim must be remanded for current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate his right knee disability.  

As such, the AOJ shall schedule the Veteran for an additional VA orthopedic examination to determine the current severity of each left knee disability.  The examiner is directed to consider the Veteran's statements in support of his left knee claims, to include those statements involving weakness, increased loss of motion on repeated use, and lack of endurance which are already of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall schedule an appropriate VA examination to assess the severity and etiology of any currently-diagnosed residuals of the Veteran's use of prescription medication, but only that medication which is used to treat his service-connected orthopedic and psychiatric disabilities.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, the Veteran's current medication list, and whether any diagnosed residuals represent a wholly-separate disorder or disorders from those already service connected.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:


A. Is at least as likely as not (a 50 percent or greater probability) that the Veteran has residuals of prescription drug use, for service-connected disabilities alone, which represent a chronic and wholly-separate disorder or disorders?

B. For any such residual diagnosed, and linked to a service-connected disability, does such residual represent the same "disability" or the same "manifestations" of that disability, albeit under a different diagnosis?    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral knee disabilities.  The claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to provide the following:

A. Identify the nature and severity of all current manifestations of the Veteran's service-connected bilateral knee disabilities.  

B. Importantly, the examiner must discuss the Veteran's statements in support of his claim already of record, in addition to any history obtained at the time of the examination, to assess his actual, functional impairment per the standards of DeLuca and other applicable VA regulations.  

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated (and in the case of the service connection claim, adjudicated in the first instance).  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


